
	

114 HR 3825 IH: Intelligent Technologies Initiative Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3825
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Takano introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve transportation safety, efficiency, and system performance through innovative technology
			 deployment and operations.
	
	
 1.Short titleThis Act may be cited as the Intelligent Technologies Initiative Act of 2015. 2.DefinitionsIn this Act, the following definitions apply:
 (1)Eligible entityThe term eligible entity means a State or local government, including a territory of the United States, tribal government, transit agency, port authority, metropolitan planning organization, or other political subdivision of a State or local government or a multi-State or multi-jurisdictional group applying through a single lead applicant.
 (2)ITSThe term ITS means intelligent transportation systems. (3)Multi-jurisdictional groupThe term multi-jurisdictional group means a combination of State governments, locals governments, metropolitan planning agencies, transit agencies, or other political subdivisions of a State that have signed a written agreement to implement the Intelligent Technology Initiative across jurisdictional boundaries. Each member of the group, including the lead applicant, must be an eligible entity to receive a grant under this Act.
 (4)SecretaryThe term Secretary means the Secretary of Transportation. 3.Intelligent technology initiative (a)Establishment of programNot later than 6 months after the date of enactment of this Act, the Secretary shall establish an Intelligent Technology Initiative to provide grants to eligible entities to establish deployment sites for large scale installation and operation of ITS to improve safety, efficiency, system performance, and return on investment. The Secretary shall develop criteria for selection of an eligible entity to receive a grant, including how the deployment of technology will enable the recipient—
 (1)to reduce costs and improve return on investments, including through the enhanced utilization of existing transportation capacity;
 (2)to deliver environmental benefits and reduce energy consumption by alleviating congestion and streamlining traffic flow;
 (3)to measure and improve the operational performance of its transportation network; (4)to reduce the number and severity of traffic collisions and increase driver, passenger, and pedestrian safety;
 (5)to collect, disseminate, and utilize real-time traffic, transit, parking, and other transportation-related information to improve mobility, reduce congestion, and provide for more efficient and accessible transportation alternatives;
 (6)to monitor transportation assets to improve infrastructure management, reduce maintenance costs, prioritize investment decisions, and ensure a state of good repair; and
 (7)to deliver economic benefits by reducing delays, improving system performance, and providing for the efficient and reliable movement of goods and services.
 (b)Request for applicationsNot later than 6 months after the date of enactment of this Act, the Secretary shall request applications in accordance with section 4 for participation in the Intelligent Technology Initiative.
			4.Grant program
 (a)Grant applicationTo be considered for a grant under this Act, an eligible entity shall submit an application to the Secretary that includes the following:
 (1)Deployment planA plan to deploy and provide for the long-term operation and maintenance of intelligent transportation systems to improve safety, efficiency, system performance, and return on investment, such as—
 (A)real-time integrated traffic, transit, and multimodal transportation information; (B)advanced traffic, freight, parking, and incident management systems;
 (C)collision avoidance systems; (D)advanced technologies to improve transit and commercial vehicle operations;
 (E)synchronized, adaptive, and transit preferential traffic signals; (F)advanced infrastructure condition assessment technologies; and
 (G)other technologies to improve system operations, including ITS applications necessary for multimodal systems integration and for achieving performance goals.
 (2)ObjectivesQuantifiable system performance improvements, including reducing traffic-related crashes, congestion, and costs, optimizing system efficiency, and improving access to transportation services.
 (3)ResultsQuantifiable safety, mobility, and environmental benefit projections including data driven estimates of how the project will improve the region’s transportation system efficiency and reduce traffic congestion.
 (4)PartnershipsA plan for partnering with the private sector, public agencies including multimodal and multi-jurisdictional entities, research institutions, organizations representing transportation and technology leaders, and other transportation stakeholders.
 (5)LeveragingA plan to leverage and optimize existing local and regional ITS investments. (6)InteroperabilityA plan to ensure interoperability of deployed technologies with other tolling, traffic management, and intelligent transportation systems.
				(b)Grant selection
 (1)Grant awardsNot later than 1 year after the date of enactment of this Act, the Secretary shall award a grant to not more than 6 eligible entities with funds available for up to 5 fiscal years.
 (2)Geographic diversityIn awarding a grant under this section, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban, suburban, and rural areas.
 5.Uses of fundsA grant recipient may use funds authorized in this Act to deploy, operate, and maintain ITS and ITS-enabled operational strategies, including—
 (1)advanced traveler information systems; (2)advanced transportation management technologies;
 (3)infrastructure maintenance, monitoring, and condition assessment; (4)advanced public transportation systems;
 (5)transportation system performance data collection, analysis, and dissemination systems; (6)advanced safety systems, including vehicle-to-vehicle and vehicle-to-infrastructure communications and other collision avoidance technologies;
 (7)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems;
 (8)electronic pricing and tolling systems; and (9)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled Americans.
			6.Reports
 (a)Report to SecretaryNot later than 1 year after an eligible entity receives a grant award under this Act and each year thereafter, each grant recipient shall submit a report to the Secretary that describes—
 (1)deployment and operational cost compared to the benefits and savings from the pilot program and compared to other alternative approaches; and
 (2)how the project has met the original expectation as projected in the deployment plan submitted with the application, including—
 (A)data on how the program has helped reduce traffic crashes, congestion, costs, and other benefits of the deployed systems;
 (B)data on the effect of measuring and improving transportation system performance through the deployment of advanced technologies;
 (C)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and
 (D)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance.
 (b)Report to CongressNot later than 2 years after grants have been allocated and each year thereafter, the Secretary shall submit a report to Congress that describes the effectiveness of grant recipients in meeting their projected deployment plan, including data on how the program has—
 (1)reduced traffic-related fatalities and injuries; (2)reduced traffic congestion and improved travel time reliability;
 (3)reduced transportation-related emissions; (4)optimized multimodal system performance;
 (5)improved access to transportation alternatives; (6)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions;
 (7)provided cost savings to transportation agencies, businesses, and the traveling public; and (8)provided other benefits to transportation users and the general public.
 (c)Additional grantsIf the Secretary determines from a grant recipient’s reports that the recipient is not carrying out the requirements of the grant, the Secretary may cease to provide any additional grant funds to the recipient. The Secretary shall have the authority to redistribute remaining funds to select additional eligible entities for a program under this Act.
			7.Authorization of appropriations
			(a)Funding
 (1)In generalThere are authorized to be appropriated out of the Highway Trust Fund to carry out this Act— (A)$200,000,000 for fiscal year 2015;
 (B)$200,000,000 for fiscal year 2016; (C)$200,000,000 for fiscal year 2017;
 (D)$200,000,000 for fiscal year 2018; (E)$200,000,000 for fiscal year 2019; and
 (F)$200,000,000 for fiscal year 2020. (2)Contract authorityFunds authorized under this subsection shall be available for obligation in the same manner as if the funds were apportioned under chapter 1 of title 23, United States Code, except that such funds shall not be transferable, the obligation limitations shall not apply to such funds, and shall remain available until expended.
 (b)Grant limitationThe Secretary may not award more than 25 percent of the amount appropriated under this Act to a single grant recipient.
 (c)Expenses for grant recipientsA grant recipient under this Act may use not more than 5 percent of the grant award each fiscal year to carry out planning and reporting requirements.
 (d)Expenses for SecretaryBefore awarding grant funds under this Act, the Secretary may set aside $3,000,000 each fiscal year for program reporting, evaluation, and administrative costs.
			
